DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 11-12, filed 12/29/2021, with respect to Claims 1-20 with respective to “Radio over Ethernet (RoE) validation operations for one or more link bit rates and the RoE validation operations include determining, by the proxy node, consistent RoE frame length and consistent packet counter increment values for a plurality of RoE frames obtained by the proxy node for a predetermined number of hyper-frames” have been fully considered and are persuasive. The rejections of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Martinotti et al. (US 2015/0249549 A1), which directed to a Common Public Radio Interface (CPRI) link involves using a protocol stack having a CPRI layer and an emulation layer to emulate a point to point link, to enable the CPRI link to operate over a 
Bruckman et al. (US 2017/0063491 A1), which directed to a method for communication includes, receiving in a first communication interface input frames, which include data symbols derived by encoding respective characters, and one or more synchronization symbols distinguishable from the data symbols. The characters are recovered from the data symbols, and transmitted to a second communication interface by mapping the characters into communication frames and discarding the synchronization symbols, wherein a protocol for delivering the characters supports a mapping scheme for delivering the characters at a first data rate, and mapping the characters includes mapping the characters so as to deliver the characters at a second data rate lower than the first data rate; 
None of these references, take alone or in combination, teaches the claims as, “Radio over Ethernet (RoE) validation operations for one or more link bit rates and the RoE validation operations include determining, by the proxy node, consistent RoE frame length and consistent packet counter increment values for a plurality of RoE frames obtained by the proxy node for a predetermined number of hyper-frames” in conjunction 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GUANG W. LI
Primary Examiner
Art Unit 2478


March 19, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478